EX‑33.65 (logo) berkeley point MANAGEMENT’S ASSESSMENT OF COMPLIANCE WITH APPLICABLE SERVICING CRITERIA PURSUANT TO ITEM 1 Management of Berkeley Point Capital LLC (“BPC”) is responsible for assessing compliance with the applicable servicing criteria set forth in Item 1122(d) of Regulation AB of the Securities and Exchange Commission relating to its role in the servicing of commercial mortgage-backed securities transactions conducted by BPC (the “Platform”) as of and for the year ended December 31, 2016 (the “Reporting Period”). Appendix A identifies the individual asset-backed transactions and securities defined by management as constituting the Platform. BPC’s management has assessed BPC’s compliance with the applicable servicing criteria during the Reporting Period. In making this assessment, management used the criteria set forth by the Securities and Exchange Commission (“SEC”) in paragraph (d) of Item 1122 of Regulation AB, excluding the criteria set forth in Appendix B, which management has determined are not applicable to the servicing activities it performs with respect to the Platform. With respect to applicable servicing criteria identified in Appendix C, there were no activities performed for the Reporting Period with respect to the Platform, because there was no occurrence of events that would require BPC to perform such activities. With respect to servicing criteria 1122(d)(1)(v), 1122(d)(2)(vi) and 1122(d)(2)(vii), management has engaged Midland Loan Services, a division of PNC Bank, National Association (“Midland”) to perform the activities required by these servicing criteria. BPC’s management has determined that Midland is not a “servicer” as defined in Item 1101(j) of Regulation AB, and BPC’s management has elected to take responsibility for assessing compliance with the servicing criteria applicable to Midland as permitted by the SEC’s Compliance and Disclosure Interpretation (“C&DI”) 200.06, Vendors Engaged by Servicers (C&DI 200.06) (formerly SEC Regulation AB Manual of Publicly Available Telephone Interpretations, 17.06). Management has policies and procedures in place designed to provide reasonable assurance that Midland’s activities comply in all material respects with the servicing criteria applicable to Midland. BPC has not identified and is not aware of any material instances of noncompliance by Midland with the applicable servicing criteria during the Reporting Period, with respect to the Platform taken as a whole, nor has it identified any material deficiencies in its policies and procedures to monitor the compliance by Midland with the applicable servicing criteria during the Reporting Period with respect to the Platform taken as a whole. BPC is solely responsible for determining that it meets the SEC requirements to apply C&DI 200.06 for Midland and the related criteria. BPC’s management has determined that servicing criterion 1122(d)(1)(v) is applicable to the activities BPC performs with respect to the Platform for all transactions and securities in the Platform, including those issued on or before November 23, 2015 for which compliance was previously assessed under other servicing criteria, as applicable, for the assessment period as of and for the year ended December 31, 2016. Based on such assessment, management believes that with respect to the Reporting Period, BPC has complied in all material respects with the servicing criteria set forth in Item 1122(d) of Regulation AB of the SEC, including servicing criteria 1122(d)(1)(v), 1122(d)(2)(vi) and 1122(d)(2)(vii) for which compliance is determined based on C&DI 200.06 as described above relating to its role in the servicing of the Platform. KPMG LLP, an independent registered public accounting firm, has issued an attestation report with respect to management’s assessment of compliance with the applicable servicing criteria with respect to the Reporting Period. By Berkeley Point Capital LLC /s/ Ellen Miller Ellen Miller Managing Director, Head of Servicing Date 2/22/2017 /s/ Ronald Steffenino Ronald Steffenino Senior Managing Director Date 2/22/2017 /s/ Ira Strassberg Ira Strassberg Chief Financial Officer Date 2/22/2017 berkeley point capital llc one beacon street • 14th floor • boston, ma 02108 (p) 877-526-3562 • www.berkpoint.com Appendix A to Management’s Assessment List of Loans for the Commercial Mortgage-Backed Securities constituting the “Platform” Loan # Primary Borrower Primary Collateral Securitization 201414364 Marble Cliff Commons Apartments LLC Marble Cliff Commons COMM 2014-CCRE 17 Mortgage Trust Commercial Mortgage Pass-Through Certificates 201414099 YTC Butterfield Owner LLC Yorktown Center Commercial Mortgage Pass-Through Certificates Series 2014-FL1 201414268 WC arwood Properties LLC 717 North Harwood Commercial Mortgage Pass-Through Certificates Series 2014-FL1 201416328 BOT, LLC Library Lofts West COMM 2014-UBS4 Mortgage Trust Commercial Mortgage Pass-Through Certificates 201416895 Pasadena East Office Investors LP 2700 East Foothill COMM 2014-UBS4 Mortgage Trust Commercial Mortgage Pass-Through Certificates 201416006 Sunroad Centrum Office One Partners, LP Bridgepoint Tower COMM 2014-CCRE19 Mortgage Trust Commercial Mortgage Pass-Through Certificates 201416709 Millpond Village Apartments, II, LLC Millpond Village Apartments Commercial Mortgage Pass-Through Certificates Series 2014-GC24 201417736 Towne Independent Living, LLC Towne Village COMM 2014-CCRE20 Mortgage Trust Commercial Mortgage Pass-Through Certificates 201418750 ST Mall Owner, LLC South Towne Center Commercial Mortgage Pass-Through Certificates Series 2014-FL2 201416474 29th Street Hotel Owner LLC Hotel Martha Washington Commercial Mortgage Pass-Through Certificates Series 2014-FL2 201409550 KRE Colonie Owner, LLC Colonie Center Commercial Mortgage Pass-Through Certificates Series 2014-FL2 201416542 Curtis Center TIC I, LLC The Curtis Center Commercial Mortgage Pass-Through Certificates Series 2014-FL2 201518310 Candlewood Lake Plaza, LLC. Candlewood Lake Plaza COMM 2015-LC19 Mortgage Trust Commercial Mortgage Pass-Through Certificates 201418799 Canoga Office Investors LP 5950 Canoga Avenue Commercial Mortgage Pass-Through Certificates Series 2015-GC28 201417076 Chestnut Oaks Land, Inc. Chestnut Oaks Condominium Commercial Mortgage Pass-Through Certificates Series 2015-GC28 201521700 Stony Brook Management, LLC. Stony Brook MHP Commercial Mortgage Pass-Through Certificates Series 2015-GC30 201521697 North View Manor, LLC. North View Manor MHP Commercial Mortgage Pass-Through Certificates Series 2015-GC30 201520588 Stonegate Apartments, LLC. Stonegate Apartments Commercial Mortgage Pass-Through Certificates Series 2015-CCRE23 201519159 College Station Apartments, LLC. College Station & The Polos Commercial Mortgage Pass-Through Certificates Series 2015-CCRE23 201521177 Mayfield NM, LLC Luxe Villas Commercial Mortgage Pass-Through Certificates Series 2015-CCRE23 201521698 The Pines at West Penn, LLC. Pines at West Penn MHP Commercial Mortgage Pass-Through Certificates Series 2015-LC21 201521695 Indian Run Village, LLC. Indian Run Village MHP Commercial Mortgage Pass-Through Certificates Series 2015-LC21 211521998 Eden Roc, LLLP. Eden Roc COMM 2015-CCRE24 Mortgage Trust Commercial Mortgage Pass-Through Certificates 221521998 Eden Roc, LLLP. Eden Roc A2 COMM 2015-CCRE24 Mortgage Trust Commercial Mortgage Pass-Through Certificates 231521998 Eden Roc, LLLP. Eden Roc A3 COMM 2015-CCRE24 Mortgage Trust Commercial Mortgage Pass-Through Certificates 241521998 Eden Roc, LLLP. Eden Roc A4 COMM 2015-CCRE24 Mortgage Trust Commercial Mortgage Pass-Through Certificates 201523536 Newberry Estates Management, LLC. Newberry Estates MHP COMM 2015-CCRE26 Mortgage Trust Commercial Mortgage Pass-Through Certificates 201521902 Clan Keith Real Estate Investments, LLC. Leisure Lake MHP COMM 2015-CCRE26 Mortgage Trust Commercial Mortgage Pass-Through Certificates 201519207 EIP HOLLISTON, LLC. 89 Cross Street COMM 2015-CCRE26 Mortgage Trust Commercial Mortgage Pass-Through Certificates 201523541 Cedar Manor Management, LLC. Cedar Manor MHP COMM 2ortgage Trust Commercial Mortgage Pass-Through Certificates 201523532 Brookhaven MHP Management, LLC. Brookhaven MHP COMM 2ortgage Trust Commercial Mortgage Pass-Through Certificates 211523066 NMS 1539, LLC. Luxe at 1539 A1 COMM 2orgtage Trust Commercial Mortgage Pass-Through Certificates 221523066 NMS 1539, LLC. Luxe at 1539 A2 CFCRE 2016-C3 Mortgage Trust Commercial Mortgage Pass-through Certificates, Series 2016-C3 231523066 NMS 1539, LLC. Luxe at 1539 A3 CFCRE 2016-C4 Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2016-C4 211521599 Hualalai Investors, LLC. Four Seasons Hualalai A1 GSCCRE Commercial Mortgage Trust 2015-HULA Commercial Mortgage Pass-Through Certificates, Series 2015-HULA 231521599 Hualalai Investors, LLC. Four Seasons Hualalai A2 GSCCRE Commercial Mortgage Trust 2015-HULA Commercial Mortgage Pass-Through Certificates, Series 2015-HULA 271521599 Hualalai Investors, LLC. Four Seasons Hualalai A3 GSCCRE Commercial Mortgage Trust 2015-HULA Commercial Mortgage Pass-Through Certificates, Series 2015-HULA 281521599 Hualalai Investors, LLC. Four Seasons Hualalai A4 GSCCRE Commercial Mortgage Trust 2015-HULA Commercial Mortgage Pass-Through Certificates, Series 2015-HULA 291521599 Hualalai Investors, LLC. Four Seasons Hualalai A5 GSCCRE Commercial Mortgage Trust 2015-HULA Commercial Mortgage Pass-Through Certificates, Series 2015-HULA 301521599 Hualalai Investors, LLC. Four Seasons Hualalai A6 GSCCRE Commercial Mortgage Trust 2015-HULA Commercial Mortgage Pass-Through Certificates, Series 2015-HULA 311521599 Hualalai Investors, LLC. Four Seasons Hualalai A7 GSCCRE Commercial Mortgage Trust 2015-HULA Commercial Mortgage Pass-Through Certificates, Series 2015-HULA 201523538 Deer Run Management, LLC. Deer Run MHP Commercial Mortgage Pass-Through Certificates Series 2015-GC34 201523533 Meadowview Management, LLC. Meadow View Estates MHP Commercial Mortgage Pass-Through Certificates Series 2015-GC34 201523530 Mill Creek MHP Management, LLC. Mill Creek Estates Commercial Mortgage Pass-Through Certificates Series 2015-GC34 221524031 Hudson Element LA, LLC. Element LA Commercial Mortgage Pass-Through Certificates Series 2015-GS1 201517274 Landings Shops & Offices, Ltd. The Landings (Offices) COMM 2015-LC23 Mortgage Trust Commercial Mortgage Pass-Through Certificates 201524697 SFI Real Estate Holdings LLC 123 Townsend Street CFCRE 2016-C3 Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2016-C3 201524556 Eastland Plaza Holding LLC Eastland Plaza CFCRE 2016-C3 Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2016-C3 211524031 Hudson Element LA, LLC Element LA CFCRE 2016-C3 Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2016-C3 (Whole Loan) 221524031 Hudson Element LA, LLC Element LA Commercial Mortgage Pass-Through Certificates Series 2016-GS1 231524031 Hudson Element LA, LLC Element LA Commercial Mortgage Pass-Through Certificates Series 2016-GC36 241524031 Hudson Element LA, LLC Element LA COMM 2016-CCRE28 Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2016-CCRE28 211623513 Di Lido Beach Resort LLC Ritz Carlton South Beach CCRESG Commercial Mortgage Trust 2016-HEAT Commercial Mortgage Pass-Through Certificates, Series 2016-HEAT 221623513 Di Lido Beach Resort LLC Ritz Carlton South Beach CCRESG Commercial Mortgage Trust 2016-HEAT Commercial Mortgage Pass-Through Certificates, Series 2016-HEAT 201523542 Northwood Manor Management LLC Northwood Manor CFCRE 2016-C4 Mortgage Trust Commercial Mortgage Pass-through Certificates, Series 2016-C4 201624747 Moss Gardens LLC Hurley Way CFCRE 2016-C4 Mortgage Trust Commercial Mortgage Pass-through Certificates, Series 2016-C4 201626401 Dahn America360 Storage III DST Athens Sentry Self Storage CFCRE 2016-C4 Mortgage Trust Commercial Mortgage Pass-through Certificates, Series 2016-C4 201622406 1125 East Johnson, LLC Johnson Crossing CFCRE 2016-C4 Mortgage Trust Commercial Mortgage Pass-through Certificates, Series 2016-C4 211523324 34th Street Penn Associates LLC 215 West 34th St. & 218 West 34th St. A1 CFCRE 2016-C4 Mortgage Trust Commercial Mortgage Pass-through Certificates, Series 2016-C4 (Whole Loan) 221523324 34th Street Penn Associates LLC 215 West 34th St. & 218 West 34th St. A2 Commercial Mortgage Pass-Through Certificates Series 2016-GC36 231523324 34th Street Penn Associates LLC 215 West 34th St. & 218 West 34th St. A3 CFCRE 2016-C3 Mortgage Trust Commercial Mortgage Pass-through Certificates, Series 2016-C3 201625067 Bartlett Building LLC Renaissance Cincinnati A1 CFCRE 2016-C4 Mortgage Trust Commercial Mortgage Pass-through Certificates, Series 2016-C4 (Whole Loan) 211625067 Bartlett Building LLC Renaissance Cincinnati A1 CFCRE 2016-C4 Mortgage Trust Commercial Mortgage Pass-through Certificates, Series 2016-C4 (Whole Loan) 211626664 Columbia Properties Savannah LLC Marriott Savannah Riverfront A1-1 Citigroup Commercial Mortgage Trust 2016-C1, Commercial Mortgage Pass-through Certificates, Series 2016-C1 231626664 Columbia Properties Savannah LLC Marriott Savannah Riverfront A2-1 Citigroup Commercial Mortgage Trust 2016-C1, Commercial Mortgage Pass-through Certificates, Series 2016-C1 251626664 Columbia Properties Savannah LLC Marriott Savannah Riverfront A3 CFCRE 2016-C6 Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2016-C6 261626664 Columbia Properties Savannah LLC Marriott Savannah Riverfront A4 Citigroup Commercial Mortgage Trust 2016-C1, Commercial Mortgage Pass-through Certificates, Series 2016-C1 221626664 Columbia Properties Savannah LLC Marriott Savannah Riverfront A1-2 CFCRE 2016-C6 Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2016-C6 241626664 Columbia Properties Savannah LLC Marriott Savannah Riverfront A2-2 Citigroup Commercial Mortgage Trust 2016-C1, Commercial Mortgage Pass-through Certificates, Series 2016-C1 201626524 534 Holland Holdings, LLC 534 Holland SG Commercial Mortgage Securities Trust 2016-C5 Commercial Mortgage Pass-Through Certificates Series 2016-C5 201627988 CA 1031 Birmingham MOB, DST Fresenius Birmingham Citigroup Commercial Mortgage Trust 2016-C3, Commercial Mortgage Pass-through Certificates, Series 2016-C3 201621572 146 North Canal Street, LLC Ship Canal Office Center CFCRE 2016-C6 Mortgage Trust Commercial Mortgage Pass-Through Certificates Series 2016-C6 201623452 RWN-Colonnade Hotel, LLC Inn at the Colonnade CFCRE 2016-C6 Mortgage Trust Commercial Mortgage Pass-Through Certificates Series 2016-C6 201626784 1treet Sacramento, LLC 1treet CFCRE 2016-C6 Mortgage Trust Commercial Mortgage Pass-Through Certificates Series 2016-C6 201627456 Barracco Realty, LLC 312-314 Bleecker Street CFCRE 2016-C6 Mortgage Trust Commercial Mortgage Pass-Through Certificates Series 2016-C6 201627948 7th & Pine, LLC 7th & Pine Seattle Retail & Parking CFCRE 2016-C6 Mortgage Trust Commercial Mortgage Pass-Through Certificates Series 2016-C6 201628176 CS 1031 Morganton MOB, DST Fresenius Morganton CFCRE 2016-C6 Mortgage Trust Commercial Mortgage Pass-Through Certificates Series 2016-C6 201628155 Adrian Realty, LLC Walgreens Adrian CFCRE 2016-C7 Commercial Mortgage Pass-Through Certificates 201628363 KB Cleveland Dialysis, DST Fresenius Cleveland CFCRE 2016-C7 Commercial Mortgage Pass-Through Certificates 201628411 299 Madison Hotel, LLC Library Hotel CFCRE 2016-C7 Commercial Mortgage Pass-Through Certificates 201628680 KB Texas Dialysis Portfolio, DST Fresenius Crockett CFCRE 2016-C7 Commercial Mortgage Pass-Through Certificates 201628680 KB Texas Dialysis Portfolio, DST Fresenius Houston CFCRE 2016-C7 Commercial Mortgage Pass-Through Certificates 201628790 CHL Neenah, LLC Shopko Neenah CFCRE 2016-C7 Commercial Mortgage Pass-Through Certificates 201628791 CHL Winona, LLC Shopko Winona CFCRE 2016-C7 Commercial Mortgage Pass-Through Certificates 211627959 SRMKIID, LLC Google Kirkland Campus Phase II CFCRE 2016-C7 Commercial Mortgage Pass-Through Certificates (Whole Loan) 221627959 SRMKIID, LLC Google Kirkland Campus Phase II CFCRE 2016-C7 Commercial Mortgage Pass-Through Certificates (Whole Loan) Appendix B to Management’s Assessment Regulation AB Item 1122(d) criteria determined to be not applicable: • 1122(d)(1)(iii) • 1122(d)(2)(ii) • 1122(d)(2)(iii) • 1122(d)(3)(i) • 1122(d)(3)(ii) • 1122(d)(3)(iv) • 1122(d)(4)(ii) • 1122(d)(4)(vii) • 1122(d)(4)(xv) Appendix C to Management’s Assessment Regulation AB Item 1122(d) criteria that BPC is under contract to perform the activities required, but for which there were no occurrences of events for the year ended December 31, 2016 that required them to perform such activities: • 1122(d)(4)(i) • 1122(d)(4)(iii) • 1122(d)(4)(vi) • 1122(d)(4)(viii) • 1122(d)(4)(xii) • 1122(d)(4)(xiv)
